322 F.2d 947
Harold M. SALKIND, Plaintiff-Appellee,v.TRAFALGAR HOSPITAL, Defendant-Appellant.
No. 11, Docket 28120.
United States Court of Appeals Second Circuit.
Argued Oct. 1, 1963.Decided Oct. 3, 1963.

Sidney S. Bobbe, New York City (Holtzmann & Holtzmann, New York City, on the brief), for defendant-appellant.
Jack H. Hantman, New York City (Joseph Schutzman, Wantagh, N.Y., on the brief), for plaintiff-appellee.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
In this action brought October 16, 1959 the amount in controversy is stated to be $10,000 exclusive of interest and costs.  Judgment was entered for plaintiff on a contract claim for severance pay of one-half the amount of a year's salary of $20,000, plus interest and costs, and defendant appeals.  Jurisdiction is asserted under 28 U.S.C. 1332.  The 1958 amendment to 1332, however, requires an amount in controversy in excess of $10,000, exclusive of interest and costs.  Jurisdiction was lacking in the District Court.  Athan v. Hartford Fire Ins. Co., 2 Cir. 1934, 73 F.2d 66, Alderman et al. v. Elgin J & E Ry. Co., 7 Cir. 1942, 125 F.2d 971, Royal Ins. Co. of Liverpool, Eng. v. Stoddard, 8 Cir. 1912, 201 F. 915, Queen Ins. Co. of America v. Basham, W.D.Tenn.1962, 201 F. Supp. 733.  The judgment of the District Court is reversed and the case remanded with instructions to dismiss the action for lack of jurisdiction.